Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10718595. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope covered by the patent 10718595 with the pivotally connected language would equally apply to the instant invention using the movably connected language, as pivotally connected is a type of movably connected. While the term “movably connected” may be broader in scope, the issue remains that the “pivotally connected” limitation of U.S. 10718595 reads on the currently claimed “movably connected” and therefore causes an overlap in scope. Therefore, while the claims are not identical, they are not patentably distinct from each other. 
Regarding claim 1, the claim limitations are the same as claim 1 of U.S. 10718595. While the claim of the instant application state “flex point” as opposed to “pivot point” as in U.S. 10718595, the term “pivot point” would read on the currently claimed “flex point” and therefore, the claims overlap in scope, despite the change in wording.
	Regarding claim 2, the claim limitations are the same as claim 2 of U.S. 10718595. 
claim 3, the claim limitations are the same as claim 3 of U.S. 10718595.
	Regarding claim 4, the claim limitations are the same as claim 4 of U.S. 10718595.
	Regarding claim 5, the claim limitations are the same as claim 5 of U.S 10718595.
	Regarding claim 6, the claim limitations are the same as claim 6 of U.S. 10718595.
	Regarding claim 7, the claim limitations are the same as claim 7 of U.S. 10718595. 
	Regarding claim 8, the claim limitations are the same as claim 8 of U.S. 10718595. 
	Regarding claim 9, the claim limitations are the same as claim 9 of U.S. 10718595. 
	Regarding claim 10, the claim limitations are the same as claim 10 of U.S. 10718595. 
	Regarding claim 11, the claim limitations are the same as claim 11 of U.S. 10718595. 
	Regarding claim 12, the claim limitations are the same as claim 12 of U.S. 10718595. 
	Regarding claim 13, the claim limitations are the same as claim 13 of U.S. 10718595. While the claim of the instant application state “flex point” as opposed to “pivot point” as in U.S. 10718595, the term “pivot point” would read on the currently claimed “flex point” and therefore, the claims overlap in scope, despite the change in wording.
	Regarding claim 14, the claim limitations are the same as claim 14 of U.S. 10718595. 
	 
Response to Arguments
Applicant's arguments filed 12/22/21 have been fully considered but they are not persuasive. 
Regarding the argument directed toward the terminology of “movably connected” vs “pivotally connected”, it is argued that the “movably connected” language falls within the scope of a claim directed towards “flexibly connected” as seen in U.S. 10,718,595. While the now claimed “movably connected” limitation is broader in scope and as the applicant states “many movable things do not pivot” the issue remains that the scope of U.S. 10,718,595 using the “pivotally connected” language reads on the now claimed “movably connected”.

While the instant application of “movably connected” may encompass more different possible connection options that art not pivotal, the issue is that the coverage provided by U.S. 10,718,595, would overlap with the instant, and therefore, cause an overlap of scope. 
Therefore, the rejection is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/RKP/
/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711